DETAILED ACTION
This office action is in response to the application filed on 03/20/2020. Claims 1-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgement is made of applicant's claim for foreign application number KR: 10-2019-0118377 filed on 09/25/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 and 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Werber (US 2013/0229668) in view of Angus (US 2021/0096261).

	Regarding, Angus discloses the following claim limitations: A Light Detection And Ranging (LiDAR) device comprising: (Angus, abstract discloses a LIDAR system),


 a first light source configured to provide first light to the light scanner in a first incidence direction and a second light source configured to provide second light to the light scanner in a second incidence direction different from the first incidence direction (Angus fig. 2 illustrates the laser source providing light to the scanner; in addition, paragraph 68 discloses two different laser sources are used to produce the two different optical frequencies in each beam at each time).
	Angus does not explicitly disclose the following claim limitations: a light scanner configured to periodically scan a region in a surrounding area by sequentially changing a traveling path of incident light and wherein the light scanner is further configured to scan the region in the surrounding area a plurality of times during one scan period of the light scanner using the first light and second light.
	However, in the same field of endeavor discloses more explicitly the following:
a light scanner configured to periodically scan a region in a surrounding area by sequentially changing a traveling path of incident light and wherein the light scanner is further configured to scan the region in the surrounding area a plurality of times during one scan period of the light scanner using the first light and second light (Angus discloses a plurality of light sources; in addition Werber, paragraph 25 discloses light source 12 transmits a light beam 14 rotating about an axis 16 and transmitted into a monitoring region 18, wherein the transmitted light beam 14 scans periodically in a plane through the monitoring region 18; utilizing more than one light source to periodically scan a region it an obvious step which would yield predictable results).
	
It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Angus with Werber to create a lidar system which periodically scans a region.
The reasoning being is to provide a light source for a sensor which can transmit the light in different observation directions, with a light transmitting element for the generation of transmitted light and a deflection unit, with which the transmitted light can be deflected in different directions (Werber, paragraph 1).

	Regarding claim 2, Angus and Werber discloses the LiDAR device of claim 1, wherein the first light source and the second light source are configured to intermittently provide the first and second lights to the light scanner (Angus fig. 2 illustrates the laser source providing light to the scanner).

	Regarding claim 3, Angus and Werber discloses the LiDAR device of claim 2, wherein the first light source and the second light source are configured to provide the first light and second light to the light scanner simultaneously or alternately (Angus fig. 2 illustrates the claimed invention; in addition, paragraph 68 discloses two different laser sources are used to produce the two different optical frequencies in each beam at each time).

	Regarding claim 4, Angus and Werber discloses the LiDAR device of claim 1, wherein the light scanner is further configured to sequentially change the traveling path of the incident light by rotating the light scanner with respect to a central axis of the light scanner (Angus paragraph 80 and claim 1 discloses  generate rotation information based on one or more components of the input waveform; and control the motor, to cause the motor to rotate the scanner based on the rotation information… optical component 402 is rotated about the axis 417 based on an angular velocity 410 that varies an angle 404 of the optical scan element 402 measured with respect to the axis 414).

	Regarding claim 5, Angus and Werber discloses the LiDAR device of claim 4, wherein a scan period of the light scanner is less than or equal to a rotation period of the light scanner (Angus figs 2-4 and paragraph 80 illustrates the claimed invention).

	Regarding claim 6, Angus and Werber discloses the LiDAR device of claim 1, wherein the light scanner comprises a plurality of reflective surfaces, each of the plurality of reflective surfaces is parallel to a central axis of the light scanner or is inclined with respect to the central axis of the light scanner (Angus paragraph 44 discloses  LIDAR systems on a macro scale involve the selection of reflective, refractive and diffractive elements according to their material properties to guide a spatially coherent light source in a chosen direction).

	Regarding claim 7, Angus and Werber discloses the LiDAR device of claim 6, wherein a first reflective surface of the plurality of reflective surfaces has a first tilt angle, and a second reflective surface of the plurality of reflective surfaces has a second tilt angle that is different from the first tilt angle (Angus fig. 4A-4B illustrates the claimed invention).



	Regarding claim 8, Angus and Werber discloses the LiDAR device of claim 6, wherein adjacent reflective surfaces among the plurality of reflective surfaces have different tilt angles (Angus fig. 4A-4B illustrates the claimed invention).

	Regarding claim 9, Angus and Werber discloses the LiDAR device of claim 6, wherein the second light source is configured to emit the second light to a second reflective surface different from a first reflective surface among the plurality of reflective surfaces, while the first light source is configured to provide the first light to the first reflective surface among the plurality of reflective surfaces (Angus figs 2-4 and paragraph 80 illustrates the claimed invention).

	Regarding claim 19, Angus and Werber discloses a method of operating a Light Detection And Ranging (LiDAR) device, the method comprising: (Angus, abstract discloses a LIDAR system),
 providing first light and second light to a light scanner (Angus fig. 2 illustrates the laser source providing light to the scanner; in addition, paragraph 68 discloses two different laser sources are used to produce the two different optical frequencies in each beam at each time),
 and scanning, by the light scanner, a region in a surrounding area a plurality of times with the first light and second light during one scan period of the light scanner by sequentially changing traveling paths of the first and second lights, wherein the scanning comprises scanning a second sub-region of the region in the surrounding area that does not overlap a first sub-region of the region in the surrounding area with the second light while scanning the first sub-region of the region in the surrounding area with the first light (Angus discloses a plurality of light sources; in addition Werber, paragraph 25 discloses light source 12 transmits a light beam 14 rotating about an axis 16 and transmitted into a monitoring region 18, wherein the transmitted light beam 14 scans periodically in a plane through the monitoring region 18; utilizing more than one light source to periodically scan a region it an obvious step which would yield predictable results).

	Regarding claim 20, Angus and Werber discloses the method of claim 19, wherein the scanning further comprises scanning the second sub-region with the first light while scanning the first sub-region with the second light (Werber, paragraph 25 discloses light source 12 transmits a light beam 14 rotating about an axis 16 and transmitted into a monitoring region 18, wherein the transmitted light beam 14 scans periodically in a plane through the monitoring region 18; utilizing more than one light source to periodically scan a region it an obvious step which would yield predictable results).

	Regarding claim 21, Angus and Werber discloses the method of claim 19, wherein the providing comprises providing the first light to the light scanner in a first incidence direction, and providing the second light to the light scanner in a second incidence direction different from the first incidence direction (Angus fig. 2 illustrates the claimed invention; in addition, paragraph 68 discloses two different laser sources are used to produce the two different optical frequencies in each beam at each time).

	Regarding claim 22, Angus and Werber discloses the method of claim 19, wherein the providing comprises providing the first light and second light to the light scanner simultaneously or alternately (Angus fig. 2 illustrates the claimed invention; in addition, paragraph 68 discloses two different laser sources are used to produce the two different optical frequencies in each beam at each time).

Allowable Subject Matter
Claims 10-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 26 is allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481